The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                Wednesday, February 11, 2015

                                     No. 04-14-00125-CR

                                      Juan MARTINEZ,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                 From the 216th Judicial District Court, Kendall County, Texas
                                    Trial Court No. 5481
                        Honorable N. Keith Williams, Judge Presiding

                                        ORDER
        Appellant has filed a motion asking for a ninety-day extension of time to file his pro se
brief. Appellant’s motion for extension of time to file a pro se brief is GRANTED in part.
Appellant’s brief is due on Friday, April 3, 2015.

        The Clerk of this Court is ORDERED to send a paper copy of the clerk’s record and the
reporter’s record in this cause to appellant at TDCJ #01925996, William P. Clements Unit, 9601
Spur 591, Amarillo, Texas, 79107-9606.


                                                    _________________________________
                                                    Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court